Citation Nr: 0506815	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  03-05 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
uterine fibroids.

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
total hysterectomy.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from October 1979 to June 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating determination 
of a regional office (RO) of the Department of Veterans 
Affairs.  

The veteran appeared at a hearing before the undersigned 
Veterans Law Judge in November 2004.  

This matter is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance requirements.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2004).  Although the veteran was issued VCAA 
letters in July 2002 and March 2003, these letters do not 
pertain to the issues currently on appeal.  A review of the 
record reveals that the veteran has never been furnished with 
a VCAA notice letter concerning the issues currently on 
appeal.  The United States Court of Appeals for Veterans 
Claims (Court) has made it clear that failure to adequately 
show compliance with VCAA notice requirements is remandable 
error.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002); Huston v. 
Principi, 17 Vet. App. 195, 202 (2003).  

At the time of her November 2004 hearing, the veteran gave 
specific details about where she was treated for 
gynecological problems both during service and in the years 
immediately following service.  The veteran testified as to 
having no problems with her monthly cycle or fibroids prior 
to entering service.  She noted that she first started having 
problems at Fort Bliss, TX, around the time of her basic 
training.  The veteran stated that she was taken to Beaumont 
Hospital for treatment and was given pills.  She testified 
that she went to Beaumont Hospital on a monthly basis from 
January until June 1980.  She noted that Beaumont was the 
only medical facility where she received treatment.  The 
veteran further indicated that following her release from 
service, she received treatment at Fort Bliss due to her 
husband being in the military.  She noted that she was not in 
the military at this time.  The veteran also testified that 
she relocated to Giesen, Germany, when her ex-husband was 
transferred there.  She reported receiving treatment at a 
hospital in Frankfurt, Germany around August 1981.  She again 
noted that she was not part of the military at that time.  
The veteran also reported that she was seen at Fort Gordon, 
GA in 1984 as a civilian dependent.  

Based upon the veteran's testimony, the Board is of the 
opinion that additional development is warranted to attempt 
to obtain these treatment records.

The veteran is hereby informed of the need to submit all 
pertinent evidence she may have in her possession.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should furnish the veteran 
with an appropriate VCAA notice letter to 
ensure that the veteran is furnished 
proper notice in compliance with 38 
C.F.R. § 3.159(b)(1), including notice of 
(a) the information and evidence not of 
record that is necessary to substantiate 
her claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide, to 
include all pertinent evidence in her 
possession.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  

2.   The RO should, through all available 
avenues, attempt to obtain treatment 
records of the veteran from the following 
medical facilities: Beaumont Hospital 
located in Texas for the time period from 
January 1980 until June 1980; Fort Bliss 
from June 1980 to 1981, at which time the 
veteran was treated as a dependent 
civilian; Giesen and Frankfurt Germany, 
from June to October 1981, where the 
veteran was treated as a civilian 
dependent; and Fort Gordon, GA, beginning 
in 1984, where the veteran was also 
treated as a civilian dependent.  The RO 
should document all attempts made to 
obtain these records.  If the records are 
not available, the RO should indicate 
that they are not available.  

3.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  

4.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  If any of the claims remain 
denied, the veteran and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
remanded to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




